DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 10/05/2022 is acknowledged.
Claims 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Priority
Examiner agrees with applicant’s statement that the application was filed under 35 USC 111 as stated in the response to election.
This application is a continuation of US application 16/946,715 filed on July 1, 2020, which is a continuation of US application 16/946,714 filed on July 1, 2020. This application claims priority benefits from US provisional applications 62/869,372, 62/869,377, and 62/869,391 each filed on July 1, 2020. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 9A reference number 902.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-8, 10-15, and 17-23 are objected to because of the following informalities:
Claims 2-8, 10-15, and 17-23 should all contain a comma after the claim preamble.
Claim 10 recites “wherein at least one optical waveguide of the set of optical waveguides is axially aligned with a lead of the set of leads”, but should recite “wherein at least one optical waveguide of the set of optical waveguides is configured to be axially aligned with a lead of the set of leads”. The “configured to” language is necessary because the leads are previously recited in a functional limitation. 
Claim 13 line 3 recites “the set of light emitting devices”, but should recite “the set of light detecting devices”.
Claim 20 recites in line 5 “ the chamfered alignment surface”, but should recite “ the chamfered ferrule alignment”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally parallel” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term generally is not defined by the claim nor by the specification. The term does not provide adequate parameters that would describe what a generally parallel structure is. Therefore, it is unclear what applicant means by generally parallel.
Claims 2-25 inherit this deficiency.
Claim 14 recites “a set of light emitting devices further comprises a single light emitter and the set of light detecting devices further comprises a single light detector”; it is unclear how a set of light emitting devices can eb a singular emitter and how a set of light detecting devices can be a single light detector. Does applicant mean these are a single set? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 12-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent 7,447,533 B1) herein after Fang.
Regarding claim 1, Fang teaches in a single embodiment:
an implantable pulse generator casing (fig. 1: body of stimulation device 10) for connection to a set of leads (fig.1: leads 20, 24, and 30 all connect to the implantable pulse generator) comprising: 
a shell (fig. 1: metal housing 14); 
a header, operatively attached to the shell (fig. 1: header 16), having a set of generally parallel lead channels (fig. 3: bores 220); 
an optical window, positioned in the header (fig. 3: optical dome 250), adjacent the set of generally parallel lead channels (fig. 3: examiner respectfully submits that the optical dome is adjacent to the lead channels at a diagonal); 
a set of light emitting devices (fig. 3: optical light emitter element 240 and column 9 lines 1-2 “the emitter is a dual wavelength light emitting diode (LED) or two separate diodes each of a different wavelength”), adjacent the optical window (fig. 3: Examiner respectfully submits that the optical light emitter element 240 is directly next to the optical dome), generally perpendicular to the set of lead channels (Column 9 line 64 to Column 10 line 1 “In a wide array of alternative arrangements, the emitter and detector may be positioned differently. For instance, they may be bent at a right angle to point upward, or to point into or out of the plane of the Figure”); 
a set of light detecting devices, adjacent the optical window (fig. 3: light detector element 242 and column 9 lines 14-16 “The detector is a photo-detector encapsulated in a similar lamp package as the LED, with a wavelength sensitivity matched to the wavelength of the source”: Examiner respectfully submits that the detectors are a set because the detectors are matched to the LED package, which contain two different light wavelength emitters), generally perpendicular to the set of lead channels (Column 9 line 64 to Column 10 line 1 “In a wide array of alternative arrangements, the emitter and detector may be positioned differently. For instance, they may be bent at a right angle to point upward, or to point into or out of the plane of the Figure”); and, 
a signal processor, operatively connected to the set of light emitting devices and the set of light detecting devices (fig. 2: programmable microcontroller 60). 
Fang, in the above described embodiment, does not explicitly disclose the optical window, positioned in the shell.
However, in a similar embodiment, Fang discloses an optical window, positioned in the shell (Fig. 7 and Column 12 lines 55-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable pulse generator case of Fang’s first embodiment to have the optical window positioned on the shell as disclosed in Fang’s other embodiment because doing so would allow for more room for the leads within the header.
Regarding claim 2, Fang further teaches wherein the set of light emitting devices further comprises a set of near infrared light emitting devices (Column 9 lines 9-12 “In alternative embodiments, the wavelength may range between about 600 and 1000 nm, with infrared and visible wavelengths being considered as "light" for the purposes of this disclosure”).  
Regarding claim 3, Fang further teaches wherein the set of light emitting devices further comprises a set of visible light emitting devices (Column 9 lines 9-12 “In alternative embodiments, the wavelength may range between about 600 and 1000 nm, with infrared and visible wavelengths being considered as "light" for the purposes of this disclosure”). 
Regarding claim 4, Fang further teaches wherein the shell further comprises two shell halves hermetically sealed together (Column 7 Lines 47-52 “The housing is a generally flat thin-walled titanium shell (either commercially pure or an alloy such as 6AI4V) with two halves joined at a peripheral seam that forms a line of symmetry along the median of a peripheral wall. The halves are welded together for a hermetic seal”).
Regarding claim 6, Fang discloses the implantable pulse generator of claim 1, but does not explicitly teach wherein the optical window is joined to the shell by ceramic brazing. 
However, Fang teaches in an alternative embodiment Fang discloses optical windows are preferably seals to the housing using a high heat gold braze (column 11 lines 23-24, 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the high heat brazing to join the shell and the optical window because doing so would have allowed a hermetic seal connection between the window and the housing. 
Regarding claim 8, Fang discloses the implantable pulse generator of claim 1, but does not explicitly disclose wherein the shell is a ceramic material.  
However, Fang teaches in an alternative embodiment an alumina housing (column 10 lines 49-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable pulse generator of Fang’s first embodiment with the alumina housing in Fang’s alternative embodiment because doing so would have provided a biocompatible and hermetically sealable housing.
Regarding claim 9, Fang, as described above discloses the case of claim 1, but does not explicitly disclose a set of optoelectronic irises, in the shell, adjacent the optical window, and directed toward the set of light emitting devices and the set of light detecting devices.
However, in an alternative embodiment Fang discloses a set of optoelectronic irises, in the shell, adjacent the optical window (fig. 7: circular apertures 430 are adjacent to the window 412), and directed toward the set of light emitting devices and the set of light detecting devices (fig. 7: LED emitter 436 and photodiode 440 are located just below the apertures).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang’s as discussed for claim 1, with a set of optoelectronic irises, in the shell, adjacent the optical window, and directed toward the set of light emitting devices and the set of light detecting devices as disclosed alternative embodiment of Fang because doing so would have allowed deceased interference between the detector and the emitter. 
 Regarding claim 12, Fang further teaches wherein the set of light emitting devices is separated from the set of light detecting devices by an opaque light baffle (fig. 3: opaque barrier 254 separates the emitter and detector).
Regarding claim 13, Fang further teaches the set of light emitting devices further comprises a pair of light emitters (fig. 3: optical light emitter element 240 and column 9 lines 1-2 “the emitter is a dual wavelength light emitting diode (LED) or two separate diodes each of a different wavelength”); and, the set of light emitting devices further comprises a pair of light detectors (fig. 3: light detector element 242 and column 9 lines 14-16 “The detector is a photo-detector encapsulated in a similar lamp package as the LED, with a wavelength sensitivity matched to the wavelength of the source”: Examiner respectfully submits that the detectors are a set because the detectors are matched to the LED package, which contain two different light wavelength emitters).  
Regarding claim 14, Fang further teaches the set of light emitting devices further comprises a single light emitter (Column 9 lines 32-34 “An emission wavelength of 905 nm has proven suitable in single-wavelength embodiments. The detector is a photo-detector encapsulated in a similar lamp package as the LED, with a wavelength sensitivity matched to the wavelength of the source”); and, the set of light detecting devices further comprises a single light detector (fig. 3: light detector element 242 and column 9 lines 14-16 “The detector is a photo-detector encapsulated in a similar lamp package as the LED, with a wavelength sensitivity matched to the wavelength of the source”).  
Regarding claim 25, Fang further teaches an inset header bay, in the shell (fig. 3: cutout in case 14 for receiving header 16), supporting the optical window (fig. 3: dome 250 is within the header receiving area); and, the header hermetically sealed in the header bay adjacent the optical window (column 10 lines 10-12, 16-20 “the dome 250 is located adjacent to the feed-through in a recessed portion of the housing. Consequently, the dome and feed-through can both be encapsulated within the common header 16… Other alternatives may provide an encapsulated dome at a different location on the housing from the header, so that the encapsulation provides mechanical protection and a smooth profile without impairing optical transmission, and while the dome maintains hermeticity”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Khalil et al. (US 2016/0250471 A1) herein after Khalil.
Regarding claim 5, Fang discloses the implantable pulse generator of claim 1, but does not explicitly disclose wherein the optical window is an alumina material. 
However, in a similar implantable pulse generator Khalil discloses an optical window is an alumina material (Para [0058] “The feedthrough 122 is a titanium (6Al-4V) flange with an alumina window and gold trimming. Within the alumina window are thirty-four platinum-iridium (90-10) pins that interface internally with a direct solder to the circuit board, and externally with a series of platinum iridium wires laser-welded to the antenna 110 and lead contacts 126.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable pulse generator of Fang to further include the alumina window as disclosed by Khalil because doing so would have allowed for improved communication through the window.    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kuhn et al. (US 2011/0190608 A1).
Regarding claim 7, Fang discloses the implantable pulse generator of claim 1, but does not explicitly disclose wherein the shell is a glass material.
However, Kuhn discloses a shell for an implantable medical device that is made of a glass material (Para [0090] “Housing 17 of IMD 16 may be formed, in some examples, from titanium, stainless steel, ceramic, glass, or a rigid polymer”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the embodiment of Fang to have a glass material as disclosed by Kuhn because doing so would have been a simple substitution of one known material of the casing for another that produce the predictable result of supplying a casing that is biocompatible and capable of being hermetically sealed.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kane et al. (US 2008/0077190 A1) herein after Kane.
Regarding claim 10, Fang discloses the case of claim 1, but does not explicitly disclose the optical window further comprises a set of optical waveguides, positioned adjacent the set of light emitting devices and the set of light detecting devices; and, wherein at least one optical waveguide of the set of optical waveguides is axially aligned with a lead of the set of leads.
However, Kane discloses in a similar implantable medical device, an optical waveguide, positioned adjacent the set of light emitting devices and the set of light detecting devices (Para [0057] “An optical conductor 912 is disposed within the housing 906 and is configured to optically couple the end wall 916 of the cavity 908 with a transducer 922, such as an opto-electrical transducer and/or an electro-optical transducer”); and, wherein at least one optical waveguide of the set of optical waveguides is axially aligned with a lead of the set of leads (fig. 14: the optical conductor 912 is disposed adjacent the lead bore).
It would have also been obvious to have a set of the optical conductors from Kane because doing so would have been a duplication of parts (See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang to further include a set of optical waveguides, positioned adjacent the set of light emitting devices and the set of light detecting devices; and, wherein at least one optical waveguide of the set of optical waveguides is axially aligned with a lead of the set of leads as disclosed by Kane because doing so would improve the conversion of optical signals to electrical signals.
Regarding claim 11, Fang in view of Kane further discloses wherein at least one optical waveguide of the set of optical waveguides has an internal reflective surface (Para [0054] “An optical conductor 812 is disposed within the housing 806 and configured to optically couple the end wall of the cavity 808 with a prism 828 that reflects light into a second optical conductor 830 which in turn transfers the light to a lens 832. The lens 832 may serve to focus the light onto an optical window on the pulse generator. Alternately, the lens 832 itself may serve as an optical window on the pulse generator”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang in view of Kane as described above to further include wherein at least one optical waveguide of the set of optical waveguides has an internal reflective surface because doing so would allow the optical signal to be better directed to the detector. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Niessen et al. (US 2011/010914 A1) herein after Niessen.
Regarding claim 17, Fang discloses the implantable pulse generator of claim 1, but does not explicitly disclose that the shell is defined by a set of ellipse equations. 
However, in a similar casing for an implantable medical device, Niessen discloses the shell is defined by a set of ellipse equations (Para [0006] “Preferably the casing has a substantially spherical pill shape or a substantially cylindrical pill shape, which shapes are commonly very well suitable to be incorporated in a human or animal body. In addition to these shapes, it is also imaginable to apply a casing having a round pill shape, an ellipsoidal shape, an elongated capsule shape, an oval, cylindrical shape, an elongated ellipsoid shape, an elongated rectangular shape, a super elliptical cylindrical shape, a hexagonal cylindrical shape, and an octagonal cylindrical shape, a triangular, cylindrical pill shape, a cardioid cylindrical pill shape, a hexagonal cylindrical pill shape, or any other polyhedron”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable pulse generator casing of Fang to have the ellipsoidal shape as disclosed by Niessen because doing so would allow the entirety of the case to be of an atraumatic shape. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Niessen as evidenced by Encyclopedia of Mathematics (Lamé curve. Encyclopedia of Mathematics. URL: http://encyclopediaofmath.org/index.php?title=Lam%C3%A9_curve&oldid=32042).
Regarding claim 18, Fang in view of Niessen discloses the case of claim 17, but does not explicitly disclose wherein the set of ellipse equations further comprises: a first Lame’ equation; and, a second Lame’ equation.
However, according to the Encyclopedia of Mathematics the Lame’ equations define closed curves by the equation (x/a)^m + (y/b)^m = 1, which defines ellipsoidal shapes. Because the shape of the casing of Niessen is ellipsoidal, it conforms to the Lame’ equation.
Regarding claim 19, Fang in view of Niessen disclose the case of claim 17, but do not explicitly disclose wherein the set of ellipse equations is defined in a set of principle axes x, y, and z, and further comprises: 
a first equation: (a/2)^2 + (b/2)^2 = r^2, 
where a= a shell width, b= shell height, and r = shell radius
a second equation: (z/c)^n + (y/b)^n = 1
where n=2, 3, or 4, b = shell height, and c = shell depth
a third equation: (x/a)^n + (z/c)^n = 1
where n=2, 3, or 4, a = shell width, and c = shell depth.
   However, the claimed equations appear to be in the form of the Lame’ equations according to the Encyclopedia of Mathematics, which are a mathematical description of an ellipsoidal shape in three dimensions. Niessen does not explicitly describe these equations, but rather describes the shape that these equations form. Therefore, Niessen inherently discloses the ellipsoidal shapes defined by the claimed equations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Wolf, II (US Patent 9,550,063 B2) herein after Wolf.
Regarding claim 20, Fang discloses the case of claim 1, but does not explicitly disclose wherein a lead channel of the set of generally parallel lead channels further comprises: a lead step surface coaxial with the lead channel; a chamfered ferrule alignment surface coaxial with the lead channel; a buffer gap between the chamfered alignment surface and the optical window; and, wherein the lead step surface and the chamfered ferrule alignment surface secure the lead on an optical axis of the lead channel.

    PNG
    media_image1.png
    301
    824
    media_image1.png
    Greyscale
However, in a similar implantable medical device casing, Wolf discloses a lead channel of the set of generally parallel lead channels further comprises: a lead step surface coaxial with the lead channel; a chamfered ferrule alignment surface coaxial with the lead channel; a buffer gap between the chamfered alignment surface and the optical window; and, wherein the lead step surface and the chamfered ferrule alignment surface secure the lead on an optical axis of the lead channel (See annotated fig. 5C below for each limitation in the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang to further include a lead channel of the set of generally parallel lead channels further comprises: a lead step surface coaxial with the lead channel; a chamfered ferrule alignment surface coaxial with the lead channel; a buffer gap between the chamfered alignment surface and the optical window; and, wherein the lead step surface and the chamfered ferrule alignment surface secure the lead on an optical axis of the lead channel as disclosed by Wolf because doing so helps secure the lead in place while providing the necessary optical connections. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Wolf, as applied to claim 20 above, and further in view of Tronnes et al (US 2010/0035453 A1) herein after Tronnes.
Regarding claim 21, Fang in view of Wolf disclose the case of claim 20, but do not explicitly disclose wherein the header further comprises: an anchor section adjacent the chamfered ferrule alignment surface; a threaded hole radially positioned in the anchor section; a screw, resident in the threaded hole; and, wherein advancing the screw secures the lead in the lead channel.
However, in a similar implantable device casing Tronnes discloses the header further comprises: an anchor section adjacent the chamfered ferrule alignment surface; a threaded hole radially positioned in the anchor section; a screw, resident in the threaded hole; and, wherein advancing the screw secures the lead in the lead channel (Examiner respectfully submits that the lead will be secured via the screw as it is advanced). See the below annotated figure 6 for mapping of each limitation in the claim. 

    PNG
    media_image2.png
    316
    624
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang in view of Wolf to further include the header further comprises: an anchor section adjacent the chamfered ferrule alignment surface; a threaded hole radially positioned in the anchor section; a screw, resident in the threaded hole; and, wherein advancing the screw secures the lead in the lead channel as is disclosed by Tronnes because doing so allows the lad to be securely fastened in the lead bore. 
Regarding claim 22, Fang in view of Wolf disclose the casing of claim 20, but do not explicitly disclose wherein the lead channel of the set of generally parallel lead channels further comprises: a connector bay; a set of flexible connectors positioned in the connector bay; and, a connector panel, adjacent the connector bay, electrically connecting at least one flexible connector of the set of flexible connectors to an interior of the shell. 
However, Tronnes further discloses wherein the lead channel of the set of generally parallel lead channels further comprises: a connector bay; a set of flexible connectors positioned in the connector bay (see annotated fig. 6 below for above limitations); and, a connector panel, adjacent the connector bay, electrically connecting at least one flexible connector of the set of flexible connectors to an interior of the shell (Para [0033] “ A stack of alternating, electrical connector elements 44A, 44B, 44C (collectively 44) and annular electrically insulating inner seals 46A, 46B, 46C (collectively 46) is assembled in axial alignment. 
    PNG
    media_image3.png
    316
    624
    media_image3.png
    Greyscale
Each connector element 44 may be integrated with, or adjacent to, a seal 46”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang in view of Wolf to further include wherein the lead channel of the set of generally parallel lead channels further comprises: a connector bay; a set of flexible connectors positioned in the connector bay; and, a connector panel, adjacent the connector bay, electrically connecting at least one flexible connector of the set of flexible connectors to an interior of the shell as is disclosed by Tronnes because doing so allows the lead to be both secured and electrically connected to the other electrical components of the device. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Scott et al. (US 2019/0060656 A1) herein after Scott.
Regarding claim 23, Fang further teaches a battery (fig. 2: battery 110), but does not explicitly teach a stimulation signal processor connected to the battery and to the optical signal processor; an inductive charging coil, connected to the stimulation signal processor; and, wherein the battery is charged by a signal received by the inductive charging coil. 
However, in a similar implantable pulse generator device Scott discloses 
a stimulation signal processor connected to the battery and to the optical signal processor (fig. 3: processing circuitry 50 connected to stimulation circuitry 52 and Para [0064] “MD 12 include one or more sensors 60. Sensor 60 may include one or more sensing elements that sense values of a respective patient or IMD 12 parameter. For example, sensor 60 may include one or more accelerometers, optical sensors”); an inductive charging coil, connected to the stimulation signal processor (fig. 3: recharge coil 66 and Para [0055]); and, wherein the battery is charged by a signal received by the inductive charging coil (Para [0060] “MD 12 may include one or more circuits that filter and/or transform the electrical signal induced in recharge coil 66 to an electrical signal capable of recharging power source 58”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang to further include a stimulation signal processor connected to the battery and to the optical signal processor; an inductive charging coil, connected to the stimulation signal processor; and, wherein the battery is charged by a signal received by the inductive charging coil as disclosed by Scott because doing so would allow for remote charging of the device. 
Regarding claim 24, Fang in view of Scott further discloses an RF antenna, connected to the stimulation signal processor (Para [0066] “Telemetry circuitry 56 may be configured for wireless communication using radio frequency protocols or inductive communication protocols. Telemetry circuitry 56 may include one or more antennas configured to communicate with the programmer, for example”), adapted to send a warning signal from the optical signal processor (Para [0064] “For example, IMD 12 may receive sensor signals wirelessly from remote sensors via telemetry circuitry 56. In some examples, one or more of these remote sensors may be external to patient (e.g., carried on the external surface of the skin, attached to clothing, or otherwise positioned external to the patient). Sensor 60 may output patient or IMD parameter values that may be used as feedback to control delivery of therapy or to otherwise manage IMD”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case of Fang in view of Scott to further include an RF antenna, connected to the stimulation signal processor, adapted to send a warning signal from the optical signal processor as disclosed by Scott because doing so would have allowed for patient monitoring of bodily conditions.
Allowable Subject Matter
Claim 15 contains allowable subject matter.
 The following is an examiner’s statement of reasons indicating allowable subject matter: 
Applicant teaches the memory incorporating a set of instructions that when executed cause the signal processor to: set a first emitter current on a light emitting device of the set of light emitting devices; read an initial detector voltage of a light detecting device of the set of light detecting devices; read a steady state detector voltage of the light detecting device of the set of light detecting devices; compare the initial detector voltage to the steady state detector voltage; and, if the steady state detector voltage is less than the initial detector voltage, then increase the first emitter current to a second emitter current.
The closest prior art is Fang in view of Scott which discloses an implantable medical system including a casing that includes a processor that controls the device. However, the cited reference fail to individually disclose, or suggest when combined, instructions that are executable by the processor to read an initial detector voltage of a light detecting device of the set of light detecting devices; read a steady state detector voltage of the light detecting device of the set of light detecting devices; compare the initial detector voltage to the steady state detector voltage; and, if the steady state detector voltage is less than the initial detector voltage, then increase the first emitter current to a second emitter current.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically instructions that are executable by the processor to read an initial detector voltage of a light detecting device of the set of light detecting devices; read a steady state detector voltage of the light detecting device of the set of light detecting devices; compare the initial detector voltage to the steady state detector voltage; and, if the steady state detector voltage is less than the initial detector voltage, then increase the first emitter current to a second emitter current in combination with the recited structural limitations of the claimed invention.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lujan et al. (US 2011/0191275 A1) relates to a system and method for estimating regions of tissue activation using Lame’ equations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

                                                                                                                                                                                                       /GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792